Citation Nr: 0211505	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-13 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1966 to December 
1969.  

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from an August 1999 rating decision by the 
RO that denied service connection for a low back disability.  
On his Substantive Appeal dated in June 2000 the veteran 
requested a Board hearing in Washington, D.C.  The requested 
hearing was scheduled in May 2001, but the veteran canceled 
his appearance. 

In April 2001 the Board remanded this case to the RO for 
further development.  That development having been completed, 
the issue of entitlement to service connection for a low back 
disorder is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1. The veteran's back complaints during service were acute 
and transitory and resolved without residuals.  

2. The veteran's current lumbar spine disorder unrelated to a 
disease or injury in service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, nor may degenerative joint disease of the lumbar 
spine be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In its April 2001 remand, the Board instructed the RO to 
ensure that the provisions of the VCAA were considered in its 
adjudication of the veteran's claim for service connection 
for a low back disorder.  In a letter dated in June 2001, the 
RO informed the claimant of the requirements of the VCAA, of 
the evidence needed to substantiate his claim, and of who was 
responsible for obtaining evidence.  Moreover, it is noted 
that he was informed of the laws and regulations governing 
the issue currently on appeal in a May 2000 statement of the 
case and in a supplemental statement of the case issued in 
December 2001.  These documents served to inform the veteran 
of the evidence needed to substantiate his claim for service 
connection for a low back disability.  The remand served to 
inform the veteran that VA would be responsible for obtaining 
treatment records and for affording him an examination.  He 
was thereby informed of who was responsible for obtaining 
what evidence.

In a June 2001 statement the veteran said, in essence, that 
the physicians who treated him for back complaints were no 
longer in practice and that the RO should have all available 
relevant medical evidence.  He has been afforded an 
examination that contains the findings needed to decide his 
claim.

It appears that the available clinical records have been 
obtained.  Therefore, no further evidentiary development 
appears to be necessary in regard to the appellant's claim 
for entitlement to service connection for a low back 
disorder.  

In view of the above, the Board concludes that no further 
assistance could assist the veteran in substantiating the 
claim.  The Board will therefore proceed to consider the 
merit of this claim on the basis of the evidence currently of 
record.  


II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  
Service connection may be granted for degenerative arthritis 
if it manifested to a compensable degree within one year 
following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

Service connection may be granted for disease diagnosed after 
service providing the evidence establishes that it was 
incurred during service or within the presumptive period 
thereafter.  38 C.F.R. § 3.303(d) (2002).  For a showing of 
chronic disease during service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

Continuity of symptomatology is required where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  

The record shows that the veteran was seen during service on 
two occasions, in April and May 1966, for the treatment of 
what was assessed as a mid-back strain.  No complaints of any 
neurological dysfunction were noted at that time and it was 
specifically noted during this treatment that there were no 
symptoms involving his lower extremities.  The back strain 
noted during service was apparently acute and transitory 
since no complaints or pathology involving the veteran's back 
was noted thereafter during service and his spine was 
evaluated as normal on his November 1969 examination prior to 
service discharge.  

In his claim for benefits received in October 1998, the 
veteran indicated that the only post-service treatment for a 
back disability had taken place at CIGNA.  He did not report 
when this treatment had begun, but records from CIGNA Health 
Care, do not report treatment prior to 1997, nearly 30 years 
after service.  The long period of time between the inservice 
back strain and the current low back disc disease weighs 
against a finding that the current disability is related to 
service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

After a recent VA examination the examiner opined that it was 
unlikely, based on the inservice findings, that the veteran's 
current postoperative disc disease of the lumbar spine was 
related to his inservice back complaints.

The above evidence indicates that the veteran's inservice 
back complaints resolved without residuals.  This evidence 
further indicates that the veteran's current lumbar spine 
disability developed long after service and is unrelated to 
the acute and transitory back complaints noted therein.  The 
veteran reported during his recent VA examination that he did 
experience pain and numbness in his left leg after his back 
injury during service, but this is contrary to the 
contemporary clinical records documenting his treatment for 
his back complaints during service.  

In addition, the veteran has not clearly reported a 
continuity of symptomatology since his inservice back strain.  
There is simply no clinical or other medical evidence showing 
a relationship between his back complaints during military 
service and his current lumbar spine disability.  There is a 
medical opinion that no such relationship exists.  

In view of the above, service connection for the veteran's 
current low back disorder must be denied.  


ORDER

Service connection for a low back disorder is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

